Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim1 recites a treatment process for a metal alloy part comprising the following steps: 1) produce a stock formulation by mixing, in equal molar parts of silicon, an alcoholic solution of hydrolyzed epoxysilane and an alcoholic solution of hydrolyzed aminosilane, 2) mix the stock formulation with a suspension comprising conductive nanowires in an amount by weight between 0.1% and 10% based on the total weight of the stock formulation to obtain a dilute formulation, and 3) deposit the dilute formulation on the part to obtain the coatings, wherein the stock formulation further comprises fluorosilane at a molar concentration between 0.5% and 5% based on the silicon derived from the epoxysilane and from the aminosilane and/or from the nanometric silica, at a molar concentration between 1% and 5% based on the silicon derived from the epoxysilane and from the aminosilane.
	Claim 13 recites a metal alloy part, comprising a coating obtained by the treatment process according to claim 1, having a coating thickness between 0.5 and 5 microns.
 The prior art fails to teach or render obvious a metal alloy part having a coating with a thickness of 0.5 and 5 microns and comprising, in equal molar parts of silicon, an alcoholic solution of hydrolyzed epoxysilane and an alcoholic solution of hydrolyzed aminosilane, conductive nanowires in an amount by weight between 0.1% and 10%, and fluorosilane at a molar concentration between 0.5% and 5% based and/or nanometric silica, at a molar concentration between 1% and 5%.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787